DETAILED ACTION 
Claims 1-30, submitted on February 22, 2022, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 11 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
The phrase “associated with” in these claims is indefinite because it is unclear whether the subject must presently be suffering from migraine with aura, or whether the subject merely has a history of migraine with aura.  Or, perhaps the subject is at risk for migraine with aura.  Applicant’s specification does not provide any definition of “associated with,” and the search of the prior art reveals that this phrase does not have an established meaning in the art.  In any case, “associated with” appears to be a matter of opinion.  Appropriate correction or explanation is therefore required.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simitchieva (US 2002/0016348 A1).  Simitchieva (cited in applicant’s IDS1) discloses orally administering (para. 0029) a combination of a 5HT1B/1D agonist, preferably rizatriptan (para. 0014), and a COX-2 inhibitor, such as meloxicam (para. 0018), in the treatment of migraine (para. 0009).  The refer-ence recognizes the occurrence of migraines in men (para. 0001), i.e., a male as recited in claim 1.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plachetka (US 6,586,458 B1).  Plachetka (cited in applicant’s IDS) discloses treating migraine by orally (col. 2, l. 67) administering a COX-2 inhibitor with a 5-HT agonist (col. 3, ll. 50-54).  Rizatriptan is a preferred 5-HT agonist (col. 3, ll. 11-12), and meloxicam is an example COX-2 inhibitor (col. 3, ll. 38-42).  The reference acknowledges the treatment of a male human (col. 10, l. 48), as well as providing initial migraine relief (col. 11, ll. 10-15) of migraine head ache with aura (col. 8, ll. 45-49) and intense head pain (col. 7, l. 35).  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP2 2141 et seq.  
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Plachetka in view of Simitchieva.  
The disclosure of Plachetka is relied upon as set forth above.  The difference between the prior art and the claims at issue is that Plachetka does not specifically disclose the claimed dosage amounts or the claimed pharmacokinetic properties of the treatment.  Note that while Plachetka discloses using a combination of rizatriptan and meloxicam for treating migraine, it does not provide any specific guidance about dosage amounts for these two drugs.  One skilled in the art would therefore naturally looks to the prior art for this missing information, and Simitchieva provides an answer to this question.  
Regarding the dosage amounts of rizatriptan and meloxicam, Simitchieva (para. 0026) discloses that figuring them out would have simply been a matter of routine experimentation:  
An anti-migraine effective amount of the combination is that amount that will relieve the subject being treated of the symptoms of the migraine attack and the specific dose level and frequency of dosage may vary and will depend upon a variety of factors including the activity of the specific compounds used in combination, the metabolic stability and length of action of the compounds, the age, body weight, general health, sex diet, mode and time of admin-istration, rate of excretion, the severity of the particular condition and the host undergoing therapy.  However, dosage levels of the 5HT 1B/1D [agonist] on the order of about 0.001 mg/kg to about 250 mg/kg of body weight per day, typically about 0.005 to about 100 mg/kg, more particularly about 0.01 to about 50 mg/kg and especially about 0.05 to about 10 mg/kg per day are useful in the novel method of treatment.  Dosage levels of the COX-2 inhibitor of about 0.1 to 500 mg/kg of body weight per day, typically about 0.5 to about 250 mg/kg, more particularly about 5 to about 100 mg/kg and especially about 10 to about 50 mg/kg of body weight per day are useful in the novel method of this invention.  
Furthermore, Plachetka agrees with Simitchieva that determining optimal dosage amounts would have been within the skill in the art: “dosages may be varied according to methods standard in the art so that they are optimized for a particular patient or for a particular combination” (Plachetka at col. 3, ll. 19-21) and “it is expected that the skilled practitioner will adjust dosages on a case by case basis using methods well established in clinical medicine” (Plachetka at col. 5, ll. 56-58).  
Generally, differences in dosage amount or similar parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(II)(A) (Optimization Within Prior Art Conditions or Through Routine Experimentation).  By working with the general teachings of the two cited references, one would have arrived at the claimed dosage amounts of rizatriptan (about 8-13 mg in claim 2) and meloxicam (about 20 mg in claim 7).  With respect to the 5HT1B/1D agonist rizatriptan, Simitchieva generally discloses a dosage amount of “0.05 to about 10 mg/kg) (para. 0026), which for a typical human of about 75 kg is equivalent to about 3.75-750 mg.  Note that the claimed dosage amount of rizatriptan is “about 8 mg to about 13 mg” (see claim 2), which is squarely within the general range taught by the prior art.  Similar conclusions may be made about the dosage amount of meloxicam.  The examiner therefore concludes that the claimed dosage amount of rizatriptan and meloxicam would have been prima facie obvious.  

With respect to claim 9, Plachetka teaches that “nausea and sensitivity to light and sound” (see Examples 1-2 at col. 9-10) were known symptoms of migraine.  
Claims 3-6, 8, 12-20, and 25-30 appear to be inherent properties of the therapy outlined above.  Mere recognition of such latent properties in the prior art does not render an otherwise obvious invention patentably new to the discover.  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  The fact that applicant has appar-ently recognized other advantage that would flow naturally from following the suggestion of the prior art, such as reduced use of rescue medication (see, e.g., claims 12-14), cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II) (Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art).  
The examiner has substantial and compelling reasons for concluding that the subject matter of claims 3-6, 8, 12-20, and 25-30 is inherent in the teachings of Plachetka in view of Simitchieva.  This is because these references disclose using the same drugs (rizatriptan and meloxicam) for the same purpose (treating migraine) in a method comprising the same step (orally administering) at substantially the same dosage amounts (discussed above), so the outcomes recited in these claims would necessarily be expected to follow.  This is because products of identical chemical composition cannot have mutually exclusive properties; a chemi-cal composition and its properties are inseparable.  It is Office policy that, where the claimed and prior art products are substantially identical, a prima facie case of either anticipation or obvious-ness has been established.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  See MPEP 2112.  Indeed, the teachings of the two references suggest the subject matter of at lease some of claims 3-6, 8, 12-20, and 25-30.  For example, Plachetka discloses a “reduced incidence of relapse headache” (col. 9, l. 7), which suggests the reduced need for rescue medica-tion as recited in claims 12-14 and 22-24.  Plachetka further discloses using drugs that are long acting and have “long acting” and have a “pharmacokinetic half-life of at least 2 hours, preferably at least 4 hours and more preferably at least 8-14 hours and a duration of action equal to or exceeding about 6–8 hours” (col. 4, ll. 32-35), which suggests the time periods referred to in claims 3-6, 15-20, and 25-30.  Applicant is reminded that the “wherein” clauses of these claims are generally “not given weight when [they] simply express[] the intended result of a process step positively recited.”  See MPEP 2111.04(I).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following US Patent Nos.:  
10,137,131 B2	10,195,278 B2	10,265,324 B2	10,363,312 B2	10,471,014 B2
10,471,068 B2	10,471,069 B2	10,512,692 B2	10,512,693 B2	10,517,950 B1
10,532,101 B1	10,537,642 B1	10,561,664 B1	10,583,088 B2	10,583,144 B2
10,653,777 B2	10,688,102 B2	10,688,185 B2	10,695,429 B2	10,695,430 B2
10,702,535 B2	10,702,602 B2	10,722,583 B2	10,729,696 B2	10,729,697 B2
10,729,773 B2	10,729,774 B1	10,758,617 B2	10,758,618 B2	10,780,165 B2
10,780,166 B2	10,799,588 B2	10,821,181 B2	10,821,182 B2	10,894,053 B2
10,905,693 B2	10,918,722 B2	10,933,136 B2	10,933,137 B2	10,940,153 B2
10,987,358 B2	11,013,805 B2	11,013,806 B2	11,020,483 B2	11,045,549 B2
11,077,117 B2	11,110,173 B2	11,123,431 B2	11,129,895 B2	11,135,295 B2
11,185,550 B2	11,207,327 B2	11,207,328 B2	11,219,626 B2	11,266,657 B2
11,285,213 B2	11,285,214 B2	11,285,215 B2	11,357,854 B2	11,369,684 B2
11,426,414 B2
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the foregoing patents claims treating migraine with a combination of meloxicam and rizatriptan in a manner that it not patentably distinct from the instant claims.  
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following copending Application Nos.:  
17/39,2456	17/402,252	17/404,1293	17/469,539	17/483,031
17/484,8754	17/517,2235	17/544,3656	17/547,676	17/549,0817
17/656,602	17/657,5468	17/678,495	17/680,926	17/723,771
17/809,151	17/837,790  
Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons discussed above.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


August 11, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the information disclosure statement (IDS) submitted on March 1, 2022. 
        2 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019].  
        3 See the Notice of Allowance mailed on June 24, 2022. 
        4 … Allowance mailed on June 20, 2022. 
        5 … Allowance mailed on July 21, 2022. 
        6 … Allowance mailed on August 3, 2022. 
        7 … Allowance mailed on August 3, 2022. 
        8 … Allowance mailed on July 5, 2022.